UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 03-4020
ROBERT FRANCIS SMITH, JR.,
              Defendant-Appellant.
                                       
UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 03-4021
ROBERT FRANCIS SMITH, JR.,
              Defendant-Appellant.
                                       
           Appeals from the United States District Court
       for the Eastern District of North Carolina, at Raleigh.
              Terrence W. Boyle, Chief District Judge.
                   (CR-02-15-BO, CA-02-81-BO)

                      Submitted: July 18, 2003

                      Decided: August 1, 2003

       Before GREGORY and SHEDD, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.
2                      UNITED STATES v. SMITH
                             COUNSEL

Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant. Frank D. Whitney, United States Attorney, Anne M.
Hayes, Assistant United States Attorney, Christine Witcover Dean,
Assistant United States Attorney, Raleigh, North Carolina, for Appel-
lee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   Robert Francis Smith, Jr., pled guilty to four counts of bank rob-
bery, in violation of 18 U.S.C. § 2113(a) (2000). Three counts were
charged in one indictment and one count in another indictment. These
robberies occurred on four consecutive days; in each case, Smith
entered a bank and passed a note to a teller that stated that Smith had
a gun and he wanted money. Smith was arrested on the fourth day,
made incriminating statements, and later pled guilty. He was sen-
tenced to 180 months imprisonment on each count, to run concurrent
with each other, followed by three years supervised release, and a
$11,831.70 fine. Smith appeals.

   Before sentencing, Smith filed a motion for downward departure
claiming diminished capacity, U.S. Sentencing Guidelines Manual
§ 5K2.13 (2001). After hearing argument on the motion, the district
court concluded that Smith was not entitled to a downward departure
and denied the motion. On appeal, Smith challenges his sentence,
contending that the district court applied the wrong legal standard in
denying the departure.

   As the district court found, Smith did not establish his eligibility
for a diminished capacity departure, as the offenses involved vio-
                        UNITED STATES v. SMITH                        3
lence. We reject, as unsupported by the record, Smith’s argument that
the district court relied on the "crime of violence" standard of USSG
§ 4B1.2(a). The district court held that, by the terms of USSG
§ 5K2.13, Smith was not eligible for relief in view of the serious
threat of violence in his crimes. The district court made an adequate
"fact-specific investigation of the offense to determine whether it was
non-violent." United States v. Morin, 124 F.3d 649, 653 (4th Cir.
1997). Its single use of the phrase, "crime of violence" does not
require us to find that the court applied the wrong standard in assess-
ing Smith’s eligibility for the departure. We conclude that the district
court’s finding on this issue was not clearly erroneous. See United
States v. Bowe, 257 F.3d 336, 347 (4th Cir. 2001).

   We affirm Smith’s convictions and sentences. We dispense with
oral argument because the facts and legal contentions are adequately
presented in the materials before the court and argument would not
aid the decisional process.

                                                           AFFIRMED